DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
	Claims 1-15 and 17-19 are pending in the application.  Claim 16 is cancelled.
Priority
	This application is a U.S. National Stage entry of PCT/GB2018/052501, filed September 4, 2018,   which claims priority to foreign application GB1714115.1, filed September 4, 2017.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Matthew Parker on 05/13/2022.

The application has been amended as follows: 
Claim 18 line 2 is amended as follows:
cancer in a subject, the method comprising administering a compound of formula
Claim 19 line 1 is amended as follows:
[[A]] The method according claim 18, wherein the cancer is

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claimed compounds of formula (I) or formula (II), pharmaceutical compositions thereof, and methods of treatment of cancer comprising administration of a composition thereof, are novel and unobvious over the prior art.   The closest prior art is found in Howard (US 2015/0315196 A1), which discloses (Abstract and throughout) unsymmetrical pyrrolobenzdiazepine dimers for use in treatment of diseases.  However, the unsymmetrical dimers disclosed therein do not read on the currently-claimed compounds of formula (II), as the reference does not include unsymmetrical compounds wherein one-half of the dimer comprises a six-membered ring fused to the benzodiazepine moiety while the other half of the dimer comprises a five-membered ring fused with the benzodiazepine moiety.  An ordinary artisan at the time the application was effectively filed would not have found the current invention(s) obvious in view of the cited prior art or its combination with any other prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-15 and 17-19, reordered and renumbered 1-18 in the final claims, are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M. MAURO whose telephone number is (571)272-6070. The examiner can normally be reached 6:30-3:30 Pacific Time M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOHN M MAURO/Primary Examiner, Art Unit 1625